Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claims 5, 16, and 19-20 and Applicant’s addition of Claims 21-24 are acknowledged.
Applicant’s arguments, see pages 7-8, filed 15 September 2022, with respect to the rejection of claims 2-3, 6, and 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2-3, 6, and 12 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 15 September 2022, with respect to the rejection of Claim 11 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Claim 11, as amended, recites “-SR” and “SOR”. However, no definition is provided for “R”, thus these particular moieties are indefinite. Further, these moieties are recited in Claims 1 and 17, as amended, and thus Claims 1 and 17 are now rejected under 35 U.S.C. 112(b) for the same rationale.
Applicant’s arguments, see page 8, filed 15 September 2022, with respect to the rejection of Claims 1-2, 4-12, and 14-20 under 35 U.S.C. 102(a)(1) in view of Wang have been fully considered and are persuasive.  The rejection of Claims 1-2, 4-12, and 14-20 under 35 U.S.C. 102(a)(1) in view of Wang has been withdrawn.
During the Examiner Interview on 16 August 2022, Applicant argued that Wang teaches an organic solvent rather than an aqueous solution. The Examiner agrees that the instant claims differ from Wang in this regard and thus the rejection under 35 U.S.C. 102(a)(1) in view of Wang is withdrawn.
Applicant’s arguments, see page 8-11, filed 15 September 2022, with respect to the rejection(s) of claim(s) 1-4, 7-11, 13-15, 17-18, and 20 under 35 U.S.C. 102(a)(1) in view of Nomoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110076624 A1 (Wang).
Applicant argues that the Nomoto does not disclose the steric functional groups recited in instant Claims 1 and 17, as amended, nor does Nomoto disclose the electron withdrawing groups recited in instant Claim 9, as amended. Nomoto discloses, in Col. 2 Line 50-65, a quaternary ammonium hydroxide represented by formula (II), “wherein each of R2, R3, R4, and R5 is independently an alkyl group having 1 to 6 carbon atoms, an aralkyl group having 7 or 8 carbon atoms, an alkenyl group having 2 to 6 carbon atoms, an aryl group having 6 to 8 carbon atoms, a hydroxyalkyl group having 1 to 6 carbon atoms or an alkoxyalkyl group having 2 to 6 carbon atoms; and the like.” Thus, Applicant’s argument that the steric functional groups recited in instant Claims 1 and 17, as amended, are not disclosed by Nomoto is persuasive. Further, Applicant’s argument that Nomoto does not disclose the electron withdrawing groups recited in instant Claim 9, as amended, is also considered persuasive. Therefore, the rejection under 35 U.S.C. 102(a)(1) in view of Nomoto is withdrawn. However, a new rejection is presented under 35 U.S.C. 103 in view of Nomoto and Wang, as explained below.
Claim Objections
Claims 6, 9, and 24 are objected to because of the following informalities:  Claims 6, 9, and 24 each recite “-F” and “fluorine” as a possible moiety, which is redundant because these two moieties are equivalent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: A clear definition for R as shown in Claims 1, 11, and 17. As currently presented, Claims 1, 11, and 17 are viewed as indefinite because no definition is provided for R, as recited in “-SR” and “SOR”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6372415 B1 (Nomoto) in view of US 20110076624 A1 (Wang).
Regarding Claims 1-2, 4, 8-12, 15, and 17, Nomoto discloses a resist developer. Specifically, Nomoto discloses a quaternary ammonium hydroxide represented by formula (II) (Col. 2 Line 34-65). The quaternary ammonium hydroxide compound is used in an aqueous solution (Col. 14 Line 3-8). While Nomoto teaches an aqueous solution containing a quaternary ammonium hydroxide compound, Nomoto is silent in regards to the inclusion of the steric functional groups and electron withdrawing groups recited in the instant Claims. Wang teaches a photoresist stripping technique. Wang teaches a steric hindered organic base (Wang, paragraph 0022). The steric hindered organic base includes a quaternary amine hydroxide (i.e. quaternary ammonium hydroxide) (Wang, paragraph 0023). The quaternary ammonium hydroxide has the same formula as that recited in the instant application (Wang, paragraph 0023-0024). The quaternary ammonium hydroxide may contain a steric functional group, including those recited in the instant Claims (Wang, paragraph 0025). Similarly, the groups recited by Wang may function as an electron withdrawing group. Wang recites “-C(O)R*” (Wang, paragraph 0025), wherein R* may be a hydrogen. Thus, Wang teaches a group equivalent to CHO (as recited in instant Claim 9, for example). The quaternary ammonium hydroxide taught by Wang has similar or identical structure to the quaternary ammonium hydroxide of the instant application, thus inherently possessing a van der Waals volume greater than an ethylene group, a pKa less than 9.8, and a reduced basicity of the aqueous solution. Nomoto and Wang are analogous art because both references pertain to quaternary ammonium hydroxide compounds for developing compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a quaternary ammonium hydroxide having the steric functional groups taught by Wang in the composition disclosed by Nomoto because a sterically hindered organic base may reduce damage to the substrate or underlying layer during development (Wang, paragraph 0022).
Regarding Claims 3, 13, and 21-23, Nomoto discloses that the quaternary ammonium hydroxide compound may feature an alkoxyalkyl group having 2 to 6 carbon atoms (Col. 2 Line 60-65).
Regarding Claims 6 and 24, Nomoto discloses a quaternary ammonium hydroxide structure (formula (II) in Col. 2). It is said that the pendant groups of the quaternary ammonium hydroxide structure may comprise an alkenyl group having 2 to 6 carbons (Col. 2 Line 60-65). Thus, Nomoto discloses an embodiment in which a second and/or third moiety exists having a structure of C=C.
Regarding Claims 7, 14, and 18, Nomoto discloses that the quaternary ammonium hydroxide compound is present in the aqueous solution at 2% by weight (Col. 6 Line 35-43). Further, since the structure of the quaternary ammonium hydroxide compound taught by Wang is similar or identical to the structure recited in the instant application, it is expected that the structure inherently has a basicity weaker than that of TMAH.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAYSON D COSGROVE/Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737
12/03/2022